Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, “wherein the natural language model infers the intent of the user based on at least the audio input and the identification of the user from among the plurality of users”.

More specifically, Paragraph 44 of the specification recites the following.
[0044] In an embodiment, the voice command interface 202 can use voice-specific processing as a way to identify the player of the video game (or user of the application) based on voice, and to identify the player as a source of the spoken command while further ignoring background noise or other audio input coming from other people that may also be captured by the audio input device. In an embodiment, the voice command interface 202 can be trained to distinguish between voices of multiple different players simultaneously playing the game (simultaneously interacting with a same execution instance of the application), and thus may differentiate between spoken commands of the different players, even when captured by a shared audio input device. This may enable multiple players to use voice commands in a same environment. 
Original Claim 13 recites, “The method of claim 1, further comprising using voice-specific processing to identify a user from a plurality of users as a source of the natural language command.”
As best understood as described above, the purpose of such a feature is to properly filter out voices or noise to properly receive audio input from a player that is actually playing the game. Paragraph 44 and original Claim 13 provide support for "identifying which user from among a plurality of users is a source of the natural 

Paragraphs 20-21 of Applicant’s specification recites the following.
[0020] In one embodiment, the natural language model may be a machine learning model or algorithm that is configured to infer the intent of the user from the audio input (i.e. the natural language command). The natural language model may initially be trained using seed data mapping, or otherwise associating, natural language commands and intents. The natural language model may then learn, based on the training, additional associations between natural language commands and intents. The natural language model may be improved over time by continuously learning associations between natural language commands and intents. For example, the natural language model may be retrained using user-provided data or feedback gathered in association with the user's interaction with the application. 
[0021] As an option, the natural language model may be further configured to infer the intent of the user from both the audio input and a context of the audio input. Similar to that described above, the natural language model may be trained for this particular configuration. The context of the audio input may include any circumstances associated with (e.g. surrounding the receipt of) the audio input. For example, the context may include a particular application running when the audio input is received, or in other words the audio input being received in association with an instantiation of the above mentioned application. By using the context, the natural language model may 

The specification as described in paragraphs 20-21 provide support for "the natural language model may be a machine learning model or algorithm that is configured to infer the intent of the user from the audio input (i.e. the natural language command)", wherein the inferring the intent is based on both "the audio input and a context of the audio input".  There is no description or reasonable support that "the natural language model infers the intent of the user based on at least the audio input and the identification of the user from among the plurality of users".
It may be the case that the natural language command (or audio input) is used to identify the user, the identification of the user is then used to determine who is the source and therefore implies which natural language model to use. The natural language model infers the intent of the user based on the audio input or natural language command.  In other words, the overall method may use the identification of the user in order to determine the intent of the natural langue command. However, there is no description that the natural language model itself infers the intent of the user based on the identification of the user. 
Claims 2-14, 21-23 are rejected by dependency.
Claims 15-20, 24 incorporate similar limitations, and is rejected for the same reasons as discussed above.

Conclusion

Mixter (US 2018/0096690) discloses identifying which user from among a plurality of users (paragraphs 29-30, 142-144, 149-153, 156) is a source of the natural language command (paragraphs 58, 141), based on a voice corresponding to the audio input (paragraphs 49, 55, 73).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715